Bv the Court.
Upon the evidence as reported to us, we are of opinion that the finding in favor of the plaintiff against the defendant Fullam cannot be sustained. There was no evidence that Fullam held himself out to the plaintiff as a partner of Zeigler. If the arrangement between the defendants was that Fullam was to furnish the yard and put it in order for manufacturing bricks, and Zeigler was to furnish the materials and labor for making the bricks, which were to be divided between them when they were made, this did not make them partners. Holmes v. Old Colony Railroad, 5 Gray, 58. The essential element of an agreement to participate in the profits and losses is wanting. We are not able to see any evidence to justify a finding that they agreed to share the profits and losses of the business, and therefore are of opinion that the plaintiff is not entitled to judgment against Fullam. Pratt v. Langdon, 97 Mass. 97. Exceptions sustained.